Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 29, 2018

                                      No. 04-18-00104-CV

                                         Genny HOULE,
                                            Appellant

                                                 v.

 ONETOUCHPOINT SOUTHWEST CORP. dba Ginny's Printing and Christopher Woodall,
                           Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI05284
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
        The clerk’s record has not been filed in this appeal, but from the limited record before us,
it appears the trial court signed a final judgment on November 7, 2017, and Appellant had filed a
premature motion for new trial. See TEX. R. CIV. P. 306(c). Assuming these facts, the clerk’s
record was due on March 7, 2018. See TEX. R. APP. P. 35.1(a).
        Before the clerk’s record was due, the Bexar County District Clerk filed a notification of
late record but did not specify the number of additional days requested to file the record.
        The clerk’s request for additional time to file the record is GRANTED. The clerk’s
record is due within TEN DAYS of the date of this order.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court